Citation Nr: 0901245	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as residuals of a back injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from March 1957 to March 1960.

This matter comes to the Board of Veterans' Appeals from 
September 2003 and September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back disorder 
claimed as residuals of a back injury, hypertension, and a 
bilateral hearing loss, all due to his active duty.

In April 2003, the National Personnel Records Center (NPRC) 
advised the RO that the veteran's service medical records may 
have been destroyed in a fire and are unavailable, and to 
narrow requests for morning reports and other records to 90-
day periods.  Although, in September 2003, the RO requested 
that the NPRC search for morning reports regarding treatment 
for a back injury 1959, further information regarding the 
veteran's service was needed.  In April, June, August 2004, 
the appellant provided the requested information, but it does 
not appear that VA ordered another record search.  

In his written statements, and oral testimony in November 
2008, the veteran said that, in 1959, while on temporary duty 
(TDY) to Turkey, he was involved in a motor vehicle accident 
on a Turkish Air Force base.  A truck in which he was riding 
drove in a forbidden area of the airport and the driver 
stopped short, causing the truck to overturn.  He said that 
no accident report was filed regarding the incident but he 
was subsequently hospitalized in 1959 in Wiesbaden, Germany, 
for treatment of blackout spells and a back injury.  He 
thought he was treated during the summer of 1959, but was 
uncertain.  The veteran testified that postservice he 
received continuous treatment for back problems but many of 
his treating chiropractors were now deceased.  

In support of his claim, the veteran submitted an October 
2003 signed statement from R.C.K., who said that he drove the 
truck in the incident in which the veteran claimed he was 
injured in service.  Copies of military orders indicating 
that the veteran and R.C.K. were ordered to Turkey from April 
to February 1959 were provided.  

The veteran also submitted two signed statements from John F. 
Tomlinson, Jr., D.C., dated in September 2003 and June 2004, 
to the effect that he had treated the appellant for a severe 
back problem since 1999 when he gave a history of a back 
injury in service.  Dr. Tomlinson said that the veteran had 
an old injury characteristic of that described.  In September 
2003, Dr. Tomlinson opined that it was more likely than not 
that the veteran's current back condition was directly 
related to his military service and occurred as he described.  
In June 2004, Dr. Tomlinson said that the veteran had nerve 
damage to his lower back and left leg and opined that it was 
more likely than not that the vehicle accident in service 
caused the veteran's current problems.  

A November 2003 signed statement from Deane Mink, D.C., is to 
the effect that that the veteran was treated in 1994 and 1995 
for injuries sustained in a 1994 automobile accident that 
apparently aggravated an old low back injury from the 1959 
motor vehicle accident.  

VA medical records, dated in February 2003, include a 
diagnosis of a herniated nucleus pulposus with radiculopathy.  
Results of a magnetic resonance image of the lumbar spine 
taken at the time were positive for disc protrusions 
resulting in lumbar stenosis and degenerative spondylosis 
with facet hypertrophy.

The veteran also testified that his hypertension was 
diagnosed in the 1970's and required treatment with 
prescribed medication starting in the 1980's.  In support of 
his claim, he points to Dr. Tomlinson's June 2004 statement 
noting the veteran's nerve damage in the lower back and left 
leg that was an old chronic injury.  Dr. Tomlinson further 
opined that hypertension could possibly come from constant 
pain and discomfort and that the in service accident was the 
main cause of the veteran's existing problems.

Further, the veteran contends that he has bilateral hearing 
loss due to his exposure to acoustic trauma in service.  He 
testified that, although his military records classified him 
as a supply officer, he was cross-tracked to work as an 
aircraft mechanic on jet engines of F100 aircraft without 
hearing protection.  He denied any post service exposure to 
acoustic trauma and said he used ear protection during 
occasional target range shooting.  In support of his claim, 
he submitted the July 2005 statement from R.C.K. who said 
that, while stationed in Izmir, Turkey, he served with the 
veteran who was assigned to the Motor Pool as a mechanic and 
driver, and in Bandirma, Turkey, on TDY.  The veteran 
provided copies of military orders indicating that, from 
February to April 1959, he was assigned to Bandirma, Turkey, 
to coordinate a shipment of seaweed property.  Another record 
purports to indicate that he and R.C.K. were assigned to the 
20th Periodic Maintenance Squadron. 

In an April 2004 signed statement, Allison S. Campbell, a 
private clinical audiologist, noted that the veteran had 
bilateral sensorineural hearing loss which was consistent 
with military noise exposure.  She opined that the loss was, 
as likely as not, related to excessive noise exposure.  

In light of the foregoing, the Board believes that another 
effort must be made to obtain any records regarding the 
veteran's treatment at the Wiesbaden Hospital in Germany in 
1959 and any morning reports reflecting his treatment for a 
back injury.  As well, the Board is of the opinion that the 
veteran should be afforded VA examinations to determine the 
etiology of any back disorder, hypertension, and bilateral 
hearing loss found to be present.

With respect to the veteran's claims, the record does not 
reflect that the RO has fully complied with the notification 
requirements of the Veterans Claims Assistance Act (VCAA) or 
the implementing regulations.  Specifically, regarding the 
claim for service connection for bilateral hearing loss, the 
appellant has yet to be notified how effective dates and 
disability ratings are assigned.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the appellant 
complete notification of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) regarding his claim for service 
connection for bilateral hearing loss.  
This notice must contain a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008) and 38 C.F.R. § 
3.159(b) (2008), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal.

2.  The RO/AMC should contact the NPRC and 
any other appropriate federal facility, to 
request any records regarding the 
veteran's treatment for a back injury at 
the Wiesbaden Hospital, in Germany between 
February and September 1959, and morning 
reports regarding purported treatment 
between April 1 to September 30, 1959.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to locate 
or obtain any government records would be 
futile. The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims. The claimant must then be given an 
opportunity to respond. 

3.  The RO should obtain all medical 
records regarding treatment at the VA 
medical centers  in Lake City and 
Gainesville, Florida; the Valdosta, 
Georgia, VA Outpatient Clinic; and any 
other VA facility or private medical 
provider identified, for the period since 
January 2006.  If, after making reasonable 
efforts, the RO cannot locate these 
Federal records, the RO must specifically 
document what attempts were made to locate 
them and indicate in writing that further 
attempts to locate or obtain any 
government records would be futile. The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims. The claimant 
must then be given an opportunity to 
respond.

4.  Thereafter, the veteran should be 
scheduled for a VA general medical and 
audiology examinations to determine the 
etiology of any diagnosed back disorder, 
hypertension and hearing loss.  A complete 
history of the claimed disorder should be 
obtained from the veteran, including any 
post-service injury.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  The 
claims folder must be made available to 
the examining physician and audiologist 
for review.  

The physician is to diagnose any 
clinically evident back disorder, and/or 
hypertension.  The physician must then 
address whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that any current back disorder and/or 
hypertension is related to the appellant's 
active duty service.  The examiner must 
address the opinions proffered by Drs. 
Tomlinson and Mink.  

The audiologist must diagnose any 
clinically evident hearing loss, and opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
loss is related to the appellant's active 
duty service.  The examiner must address 
the opinion proffered by Ms. Campbell.


NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Any opinion offered MUST be accompanied by 
a fully explanatory written rationale.

5.  The veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable

6.  The RO/AMC should then readjudicate 
the veteran's claims of entitlement to 
service connection for a low back 
disorder, to include any back injury 
residuals; hypertension; and bilateral 
hearing loss.  If any claim remains 
denied, send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
particularly includes medical evidence which would show a 
continuity of treatment in the years immediately following 
separation from active duty.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




